Citation Nr: 1522760	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  13-32 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for residuals of a right knee patella fracture (hereinafter a right knee disability).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1989 to July 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

The issue of service connection for injuries to the left knee as secondary to the right knee disability has been raised by the record in a January 2014 lay statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to TDIU addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Throughout the appeal period, the Veteran's right knee disability picture approximates painful motion with flexion limited to 70 degrees and full extension, with no injuries to the semilunar cartilage, no subluxation or instability, and no malunion of the joint.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter dated in April 2012 satisfied the duty to notify provisions with regard to the Veteran's claim.  

The Veteran's available service treatment records, VA medical treatment records, service personnel records, and indicated private medical records relating to the Veteran's claimed disability have been obtained.

The Veteran's file contains records requests from the Social Security Administration.  However, nothing in the record suggests that the Veteran is currently receiving Social Security Disability benefits.  VA's duty to assist extends only to obtaining relevant records, and there must be a reason to believe that records may give rise to pertinent information to conclude that they are relevant. See Golz v. Shinseki, 590 F.3d 1317 (2010).  Because there is no evidence that the Veteran is receiving Social Security Disability benefits, the Board is under no obligation to attempt to obtain any records from the Social Security Administration.

A VA examination adequate for adjudication purposes was provided to the Veteran in September 2012 in connection with his claim.  The examination is adequate because it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his right knee fracture and continuing injury from it in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.

II. Increased Rating for the Right Knee

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In May 2012, the Veteran underwent an examination and x-ray.  At the examination, the Veteran reported right knee pain, which worsened over the year prior to the examination, and the feeling of throbbing needles in his knee.  He indicated that the pain on that day was 9.5 out of 10, and that the knee was aggravated by driving any distance.  The x-ray results indicated that the Veteran's knee was normal except for osteophytic spurring of the patella.  The physical examination showed no overt bony or musculature anomalies to the right knee, and no edema.  The examiner noted full flexion with assistance, and full extension, and the joint line was tender to gross self-palpation.

In September 2012, the Veteran underwent VA examination.  At the examination, the examiner diagnosed the Veteran with a well healed 1991 right knee patella fracture with residual osteoarthritis.  The Veteran reported right knee pain daily, and that the knee felt hot and like it had "needles" in it.  He also stated that the knee gives way.  The Veteran described severe flare-ups, two to five times a day, lasting up to 3.5 hours, which were alleviated by pain medication.

On objective evaluation, the Veteran's right knee had limitation of flexion at 70 degrees, and the examiner indicated that the Veteran's painful motion began at 70 degrees.  After repetitive use testing, the Veteran's right knee flexion still ended at 70 degrees.  The Veteran's extension, even with repetitive use testing, was consistently 0 degrees.  The examiner noted that after repetitive testing the Veteran did not have additional limitation, but that he showed less movement than normal and pain on movement.  The examiner also noted pain on palpation to the right knee.  The left knee consistently showed normal range of motion and no pain.  Both of the Veteran's knees were 5/5 for flexion and extension muscle strength, and the Veteran had normal results in both knees for the Lachman test, the posterior drawer test, and a test of medial-lateral instability.  There was no evidence of subluxation or dislocation of either knee.  The Veteran has never had a meniscus condition, nor has he had meniscal surgery.  The Veteran has not had his knee replaced or had arthroscopic knee surgery, and does not have any surgical scars.  He uses a brace and a cane constantly to walk.  The examiner noted no functional loss of either leg that would be equal to the functional loss of amputation.

The examiner also indicated that imaging studies of the Veteran's knee documented degenerative or traumatic arthritis of the right knee.  The examiner referred to a May 2012 x-ray that indicated probable degenerative joint disease, with a history of patella fracture.  The x-ray indicated that the Veteran's joint space was well maintained and compartments were unremarkable.  It also showed normal alignment with no osseous abnormalities, no significant degenerative changes, and no joint effusion.  The technician opined that the knee was normal except for osteophytic spurring of the patella superiorly, with no radiographic evidence of old trauma.

The Veteran underwent an x-ray of the right knee in September 2013, which indicated the same results as the May 2012 x-ray.  At a follow-up appointment in October 2013, the Veteran's physician noted that the Veteran walked with a slight limp, and was in no acute distress.  The physician noted that the Veteran was questionable for arthritis; however, his x-rays showed no evidence of arthritis.

On his October 2013 VA Form 9, the Veteran indicated that the examiner did not account for the painful motion throughout the Veteran's range of motion.  He stated that he felt pain as soon as his knee moved, but the examiner recorded only the point at which the Veteran's pain was so great he could no longer move his knee.

An evaluation of arthritis under Diagnostic Code 5003 must be established by X-ray findings and will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a , Diagnostic Codes 5003, 5010 (2014). When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion. The knee is considered a major joint.  38 C.F.R. § 4.45(f) (2014).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating. The above ratings cannot to be combined with ratings based on limitation of motion. 38 C.F.R. § 4.71a , Diagnostic Code 5003, Note 1.

With or without degenerative arthritis, it is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2014); see also Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis).  

There are two Diagnostic Codes for limitation of motion of the knee; they provide criteria for limitation of flexion and extension of the leg.  38 C.F.R. § 4.71a (2014).  
Under Diagnostic Code 5260, limitation of flexion of the leg, a noncompensable evaluation is warranted when flexion is limited to 60 degrees.  A 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a (2014).  Normal flexion is 140 degrees.  38 C.F.R. § 4.71, Plate II (2014).

Under Diagnostic Code 5261, limitation of extension of the leg, a noncompensable evaluation is warranted when extension is limited to 5 degrees.  A 10 percent evaluation is warranted when extension of the leg is limited to 10 degrees.  A 20 percent evaluation is warranted when extension is limited to 15 degrees.  A 30 percent evaluation is warranted when extension is limited to 20 degrees.  38 C.F.R. § 4.71a (2014).  Normal extension is 0 degrees.  38 C.F.R. § 4.71, Plate II (2014).  

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, and assuming that the Veteran's flexion ended at 70 degrees and extension ended at 0 degrees, his limitation of flexion is not limited to 45 degrees, which is necessary for a compensable evaluation under Diagnostic Code 5260, and his limitation of extension is not limited to 10 degrees, which is necessary for a compensable evaluation under Diagnostic Code 5261. 

The Veteran has, however, advanced competent, credible lay assertions of right knee pain.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  As such, the Veteran is properly rated at 10 percent.  38 C.F.R. §4.59.  

Under Diagnostic Code 5257, a 10 percent evaluation is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent evaluation is warranted when there is moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is warranted when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a (2014).  The criteria in Diagnostic Code 5257 are based upon instability and subluxation, not limitation of motion; as a result, the criteria set forth in DeLuca do not apply.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  The September 2012 VA examination shows no indication of subluxation or lateral instability, so Diagnostic Code 5257 does not apply.

Under Diagnostic Code 5258, dislocation of the semilunar cartilage, a 20 percent evaluation is warranted for frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a (2014). Under Diagnostic Code 5259, symptomatic removal of the semilunar cartilage, a 10 percent evaluation is the only available rating and no criteria are specified.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2014).  The examiner at the September 2012 examination noted that the Veteran had not sustained any injury to the semilunar cartilage, so Diagnostic Codes 5258 and 5259 do not apply.

As for other potentially applicable Diagnostic Codes, the Veteran's knee has never been ankylosed, there is no malunion or nonunion of the tibia and fibula, and there is no genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263 (2014); see also VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  Accordingly, application of these Diagnostic Codes is unwarranted.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of Diagnostic Code should be upheld if supported by explanation and evidence).

With respect to an extraschedular rating under 38 C.F.R. § 3.321(b), the applicable rating criteria adequately contemplate the manifestations of the Veteran's painful limitation of motion with some functional loss due to the factors set forth in DeLuca.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected right knee disability.  See 38 C.F.R. § 4.1 (2014).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


ORDER

A disability evaluation in excess of 10 percent for residuals of a right knee patella fracture is denied.


REMAND

When entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is raised by the record in this case.  In his September 2012 VA examination, the Veteran's examiner noted that the Veteran had to quit his job as a molder because it required him to stand for two hours, and the Veteran could only stand for 30 minutes due to pain in his knee.  Additionally, in an April 2014 document, in response to the question "What disabilities prevent you from working?" the Veteran responded "Right knee."  Because the Veteran's right knee disability is service-connected, this is enough to plausibly raise a claim that the Veteran cannot work because of his underlying service-connected disability.  

The Veteran is currently rated at 10 percent.  The Veteran does not meet the criteria of 38 C.F.R. § 4.16(a), which requires that for a veteran with a single disability, the disability must be ratable at 60 percent or more, or for a veteran with more than two disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  However, because the Veteran's treatment records reflect that he is unable to work at least partially due to a service-connected disability and his disability picture nearly approximates that required for 38 C.F.R. § 4.16(a), the Board remands a claim of TDIU to the RO under 38 C.F.R. § 4.16(b), which allows claims to be referred to the Director of the Compensation and Pension Service for extraschedular consideration any cases of veterans who are unemployable due to service-connected disabilities but do not meet the criteria under 38 C.F.R. § 4.16(a).

Accordingly, the case is REMANDED for the following action:

Refer the issue of entitlement to TDIU to the Director, Compensation and Pension Service, for consideration of whether an extraschedular rating pursuant to 38 C.F.R. § 4.16(b) is warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


